Per Curiam.

The costs of suit mentioned in the 21st section of the insolvent act, certainly do not mean the costs arising upon suits before instituted by the insolvent. Such costs are not entitled to a preference any more than other debts. It was, therefore, the proper course for the plaintiff, to have presented his bills of costs for liquidation, in the mode pointed out by the act, and to come in for his dividend along with the other creditors. Until he has done this, and the defendants have refused him his dividend, it would seem that he has no right of action against the assignees. But as this case contains some •agreement or stipulation on the subject, it is sufficient for the court to have decided the point submitted, and to leave the suit to be afterwards adjusted according to the case.